Citation Nr: 1713150	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  13-03 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a vision disorder.  

2.  Entitlement to service connection for a dental disorder.  

3.  Entitlement to service connection for headaches, to include as secondary to vision and dental disorders.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1982 to December 1985.  The Veteran also had service in the US Navy Reserve and Oklahoma Air National Guard, with periods of active duty for training (ADT) and inactive duty for training (IDT).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices in Baltimore, Maryland, and Muskogee, Oklahoma, respectively.  

In the March 2012 rating decision, the RO, in pertinent part, denied service connection for tooth issues and eye issues, to include tunnel vision, glaucoma, macular drusen (left), and presbyopia.  In the May 2012 rating decision, the RO denied service connection for migraines claimed as headaches.  

This matter was before the Board in February 2015, at which time it was remanded for additional evidentiary development, to include obtaining additional treatment records and to obtain VA examinations to assess the etiology of the Veteran's dental, eye or vision, and headache disabilities.  

The Veteran's claim of service connection for a dental disorder has to this point been developed only as a claim for compensation.  It is unclear whether the Veteran is also claiming service connection for VA outpatient dental treatment.  The AOJ should contact the Veteran for clarification if he is seeking VA dental treatment.  If so, document such and refer this matter to the Veterans Health Administration (VHA) for appropriate action.  See 76 Fed. Reg. 14600, 14601 (Mar. 17, 2011) ("When a Veteran submits a claim for dental treatment directly to a VBA regional office, VBA will not provide a rating, but instead VBA will refer the claim to the VHA outpatient clinic, which is responsible for such claims."), finalized by 77 Fed. Reg. 4469 (Jan. 30, 2012) (adopting the proposed rule as a final rule without changes).  

The issues of entitlement to service connection for a vision or eye disorder and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current dental disorders, such as carries of #2, #18, and #30 and fracture of #8, are not disabilities for which service connection for compensation purposes may be granted.  


CONCLUSION OF LAW

The criteria for service connection for a dental disability, for the purposes of compensation, have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The VA's duty to notify was satisfied through letters dated in July and August 2011, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 
789 F.3d 1375 (Fed. Cir. 2015).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment record, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All available service treatment records have been associated with the claims file.  In a letter dated in July 2016, the RO advised the Veteran that all of his service treatment records could not be located and were deemed unavailable.  The RO requested the Veteran to forward any additional service treatment records or other information or documents.  The Veteran did not provide any additional information in response to this letter.  

The Veteran's post-service treatment records have been associated with the claims file and the Veteran has not identified any additional records that should be retrieved.  Accordingly, VA's duty to assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in September 2015.  This examination is adequate for the purposes of the matter adjudicated herein, as it was based on the diagnosis and etiology of any current dental disorder.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2016).  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not due to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purposes of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  See 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

The Veteran states that his teeth experience cold sensitivity due to pins inserted in his teeth in service and a chipped tooth sustained in a motor vehicle accident when he was on his way to the reserve station.  See 06/24/2011, VBMS, VA 21-526 Veterans Application for Compensation or Pension.  

A review of the Veteran's service treatment records reflects that dental amalgams were placed in February 1983 on teeth #2, #30, and #18 utilizing pins for retention in order to fill the Veteran's cavities, or carious teeth.  See 10/11/2011, VBMS, STR-Medical, p. 31; 09/30/2015, VA Examination, p. 6-7.  

Furthermore, the service treatments records reveal that the Veteran was involved in a motor vehicle accident while en route to a drill in February 1987.  Upon impact, the Veteran's head hit the steering wheel and he chipped his front upper tooth.  The fractured piece of tooth on tooth #8 was repaired.  See 10/11/2011, VBMS, STR-Medical, pp. 37-45.  

The Veteran was afforded a VA examination by R.B., D.D.S, in September 2015.  Dr. R.B. confirmed a diagnosis of periodontal disease, caries for teeth #30, #2, and #18 in February 1983, and fracture of tooth #8 in February 1987.  X-rays revealed the Veteran's teeth #2 and #18 were missing and no pins were visible in any teeth.  Examination revealed no tooth sensitivity.  The Veteran did not have any anatomical loss or bony injury of the mandible or maxilla.  The Veteran had a missing portion of tooth #8 from a motor vehicle accident in February 1987, which had been restored.  The Veteran had restorative care on tooth #30 in March 2012.  Dr. R.B. opined that the claimed dental disorder of teeth sensitivity was not due to the pins placed for retention in service because the pins were not present on radiograph and teeth #2 and #18 were not present.  Furthermore, the Veteran's claimed teeth sensitivity was not due to the motor vehicle accident given that the Veteran reported no present issue to the localized trauma and no records exist to support any ongoing problem with tooth #8.  

After a review of the evidence, the Board finds that service connection for compensation purposes for a dental disability is not warranted.  The Board acknowledges that service treatment records demonstrate an injury to tooth #8 in service.  However, the medical evidence does not show that the Veteran experienced any loss of the body of the maxilla or mandible due to the in-service trauma or osteomyelitis.  Furthermore, treatable carious teeth and replaceable missing teeth are not compensable disabilities.  See 38 C.F.R. § 3.381(b).  Accordingly, the Veteran's treatment in service for carious teeth #2, #18, and #30 is not compensable.  

The Board acknowledges Dr. R.B.'s statement indicating that the Veteran's missing teeth were removed and no record of such removal is available, accordingly, he was unable to provide an opinion as to the diagnosis for the removal.  However, for VA compensation purposes, the evidence does not reveal that the Veteran suffers from impairment of the mandible, loss of a portion of the ramus, and/or loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  

Accordingly, as there is no evidence that the Veteran has a dental disability listed in 38 C.F.R. § 4.150, the preponderance of the evidence is against the claim, and there is no basis for service connection for compensation purposes.  


ORDER

Entitlement to service connection for a dental disability is denied.  


REMAND

The Veteran filed a claim for eye issues and indicated that the goggles that he wore in the military did not deflect the jet exhaust given that he wore prescription glasses.  See 06/24/2011, VBMS, VA 21-526 Veterans Application for Compensation or Pension.  

Pursuant to the Board's February 2015 remand instructions, the RO was instructed to obtain a VA examination in order to determine whether any current bilateral eye/vision disorders are related to the Veteran's service, to include conceded exposure to jet exhaust and/or soap or other cleaning chemicals.  

The Veteran was afforded a VA eye examination in October 2015 by K.R., O.D.  Dr. K.R. assessed the Veteran with dry eye syndrome, glaucoma, and decreased vision of the left eye and opined that it was less likely than not caused by the claimed in service injury, event, or illness.  Dr. K.R. opined that solvent/exhaust/soap in the eye did not affect the ocular health or vision of the eye.  Dr. K.R. further concluded that the Veteran's glaucoma was not a result of the solvent to the eye and was likely genetic component and not from the eye injury.  Dr. K.R. indicated that the Veteran was diagnosed with bilateral mild dry eye syndrome in the 1980's per the Veteran and that bilateral dry eyes were found on examination.  However, Dr. K.R. did not provide an opinion as to whether the Veteran's dry eye syndrome was related to his military exposure to jet exhaust, commercial soap, or other cleaning chemicals.  Accordingly, the Board finds that this opinion is insufficient to determine the Veteran's service connection for an eye or vision disorder and an addendum opinion must be obtained.  

The Veteran filed a claim of service connection for headaches and states that his headaches are secondary to his vision issues.  See 06/24/2011, VBMS, VA 21-526 Veterans Application for Compensation or Pension.  Accordingly, the  Board finds that the issue of entitlement to service connection for headaches is intertwined with the claim of service connection for a vision or eye disorder and will defer adjudication of the claim.   

Accordingly, the case is REMANDED for the following actions:

1. Forward the entire claims file, including a copy of this remand, to the October 2015 VA examiner, K.S., O.D., for an addendum opinion as to the etiology of the Veteran's current eye or vision disabilities.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should determine whether the Veteran's eye or vision disorders, including dry eye syndrome, glaucoma, decreased vision, or any additional eye or vision disorder, is at least as likely as not (probability of at least 50 percent) related to the Veteran's period of service, including exposure to jet exhaust, commercial soap, or cleaning solvents.   The Board notes that the Veteran's service treatment records indicate treatment for solvent in the eye (foreign object in the eye) and notes that he had eye sensitivity to soap used to clean aircraft  The Board also finds that Veteran was exposed to jet exhaust as a consistent with his service in the Air Force.

The examiner must provide a comprehensive rational for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

2.  If the development in #1 establishes service connection for a vision or eye disorder, then forward the entire claims file, including a copy of this remand, to the September 2015 VA examiner, L.S., D.O., for an addendum opinion as to the etiology of the Veteran's current headaches.  (If the examiner is not available, the file should be forwarded to another appropriate individual for an opinion.  A new VA examination should be scheduled only if deemed necessary by the examiner.)  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  


The examiner should respond to the following questions:

a.  Is it at least as likely as not (probability of at least 
50 percent) that the Veteran's current headaches are caused by his service connected vision or eye disorder?

b.  If not, then is it at least as likely as not (probability of at least 50 percent) that the Veteran's current headaches have been aggravated (permanently worsened beyond its natural progression) as a result of his service connected vision or eye disorder?

If aggravation is found, is there medical evidence created prior to the aggravation or between the aggravation and current level of disability that shows a baseline of the Veteran's headaches prior to aggravation?

c.  If the Veteran's headaches are not caused or aggravated by his service connected vision or eye disorder, then is it at least as likely as not (probability of at least 50 percent) that the headaches are otherwise directly related to the Veteran's period of active service?

The examiner must provide a comprehensive rational for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


